Case 21-40405        Doc 31     Filed 07/29/21 Entered 07/29/21 09:33:42             Main Document
                                             Pg 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re Kevin Taylor,                                )
                                                   )    Case No. 21-40405-659
                       Debtor/Movant               )    Chapter 13
                                                   )
vs.                                                )
                                                   )   Re. Doc 28
                                                   )
         SN Servicing Corporation,                 )
                                                   )
                       Creditor/Respondent.        )


                     AGREED ORDER RESOLVING OBJECTION TO CLAIM 2

               THIS MATTER coming to be heard on Objection to Claim No. 2 filed by Debtor
(doc 28) and Response to Objection to Claim No. 2 filed by SN Servicing Corporation (Doc 30)
(hereinafter “Creditor”), the Court being advised that the parties have reached an agreement, the
terms and conditions of which are as follows, it is accordingly

          ORDERED that the Objection to Claim No. 2 is SETTLED pursuant to the following
terms:
          1.) That, on the day Debtor’s bankruptcy was filed, February 3, 2021, the pre-petition
              arrearage Debtor owed on his home mortgage was in the amount of $148,087.32;
          2.) Since Debtor’s bankruptcy case was filed, Debtor’s home mortgage loan with
              Creditor has entered into a home loan modification trial period;
          3.) The home mortgage loan trial modification period goes through December, 2021;
          4.) The Trustee’s office is to hold, but not disperse, any pre-petition arrears payments to
              the Creditor until February 2022 or further order of this Court.
          5.) Upon approval of a final modification, Creditor will file an amended claim removing
              all mortgage arrearage.
          6.) If the modification trial is not approved, parties will file a consent order allowing
              mortgage arrearage to be paid immediately.



                                                     KATHY A. SURRATT-STATES
                                                  Chief United States Bankruptcy Judge

DATED: July 29, 2021
St. Louis, Missouri 63102
jim
Case 21-40405     Doc 31       Filed 07/29/21 Entered 07/29/21 09:33:42   Main Document
                                            Pg 2 of 2


       Ordered Prepared and Submitted by:


       __/s/ Andrew Kirkwood Smith___                   ___/s/ David Noyce_________
       Andrew Kirkwood Smith, #61641                    David Noyce #56116MO
       A.K. Smith Law LLC                               Marinosci Law Group PC
       Attorney for Debtor                              Attorney for Creditor
       26A North Central Avenue                         1512 Main Street, Suite 130
       Clayton, MO 63105                                Grandview, MO 64030
       Telephone: 314-740-2989                          Telephone: 816-287-0800 ext 4701
       Facsimile: 314-781-2695                          Facsimile: 913-257-5223
       aksmithlaw@gmail.com                             dnoyce@mlg-defaultlaw.com




Copies Mailed to:
Bungalow Series IV Trust
C/O SN Servicing Corporation
PO Box 660820
Dallas, TX 75266

SN Servicing Corporation
Attn: President Robin Arkley
323 55th Street
Eureka, CA 95501

David Noyce
1512 Main Street, Suite 130
Grandview, MO 64030

Kevin Taylor
4043 Sun Tide Court
Arnold, MO 63010

Andrew Smith
26A North Central Avenue
Clayton, MO 63105
